Title: To John Adams from Thomas Digges, 25 August 1780
From: Digges, Thomas,Church, William Singleton
To: Adams, John


     
      Dr. Sir
      London 245th. Augt. 1780
     
     Since I wrote you the 22d (by a friend Mr. S. H——l——y) nothing material has transpird and the arrival of news by a small Vessel from Boston to Bristol has not removd in any measure the gloom on the generality of countenances here in consequence of the late disaster to the outward bound East and West India Fleet. Tho I have seen John Temple we have no exact accounts by this vessel to Bristol. She appears to have been purchasd by Mr. R. Temple to bring to Europe His Family, He meaning to settle in Ireland for His Health. She had 32 days passage which brings the day of Her sailing to about the 21st or 22d July. The accounts by Her are that Monsr. Ternays Squadron had arrivd safe at Rhode Island where he had debarkd His troops and sent them on the Continent. Three of the Transports had seperated and put into Boston but the Troops had been immediately marchd over land to Providence.
     There was no accounts of the arrival of Adml. Greaves or the least item of any Expedition up the No. River under Clinton. No other passengers but Temples Family, and the above is all I can gather about the vessel or the news she brings. If any occurs you shall have it by next post.
     I am with very great Esteem Dr sir Yr Ob Ser
     
      W S. C
     
     
      The vessel arrived at Bristol the 23d.
     
    